

AMENDMENT TO THE
EMPLOYMENT AGREEMENT
This Amendment (this “Amendment”) is made and entered into as of August 8, 2016,
by and between Astoria Financial Corporation, a Delaware corporation (the
“Company”), and Stephen J. Sipola (the “Executive”).
WHEREAS, the Company and the Executive have entered into that certain Employment
Agreement, dated as of January 1, 2013 (the “Employment Agreement”);
WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of October 28, 2015 (the “Merger Agreement”), with New York Community
Bancorp, Inc., a Delaware corporation (“Parent”), pursuant to which, at the
Effective Time (as defined in the Merger Agreement), the Company will merge with
and into Parent, with the Parent surviving (the “Merger”);
WHEREAS, in connection with the Merger, the Company and the Executive desire to
amend the Employment Agreement as set forth herein; and
WHEREAS, Section 5.2 of the Company Disclosure Schedule (as defined in the
Merger Agreement) permits the adoption of this Amendment.
NOW, THEREFORE, pursuant to Section 23 of the Employment Agreement, the
Employment Agreement is hereby amended as follows, effective as of immediately
prior to the Effective Time (as defined in the Merger Agreement):
1.
A new sentence is hereby added to Section 2(b) of the Employment Agreement as
follows:

Notwithstanding the foregoing, upon the occurrence of a Change of Control, the
Employment Period shall automatically be extended to the second anniversary of
the date of such Change of Control.
2.
A new Section 11(c) is hereby added as follows:

(c)    From and after a Change of Control, whether or not Executive’s employment
terminates, at Executive’s election, Executive shall be entitled to purchase the
automobile provided by the Association that Executive is using (or has ordered)
as of October 28, 2015 at book value as reflected in the Company’s books, plus
any sales tax and registration fees.
3.
Except as expressly amended by this Amendment, all terms and conditions of the
Employment Agreement shall remain in full force and effect. This Amendment shall
be governed by and construed and enforced in accordance with the laws of the
State of New York applicable to contracts entered into and to be performed



W/2619282



--------------------------------------------------------------------------------




entirely within the State of New York. This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, and all of which
shall constitute one and the same instrument. If the Merger Agreement is
terminated by the parties thereto without the consummation of the transactions
contemplated thereby, this Amendment shall be null and void ab initio.
[Signature Page Follows]




2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
ATTEST:                    ASTORIA FINANCIAL CORPORATION






/s/    Alan P. Eggleston            By:    /s/    Monte N. Redman        
Name:    Alan P. Eggleston             Name:    Monte N. Redman
Title:    Senior Executive Vice President,     Title:    President & Chief
Executive Officer
Chief Risk Officer &
Assistant Secretary






/s/    Stephen J. Sipola        
Stephen J. Sipola






[Signature Page to Employment Agreement Amendment]